      Case 1:18-cv-10741-ALC-DCF Document 6-4 Filed 11/28/18 Page 1 of 1

                                                              USDCSDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              ELECTRONICALI:.Y~FILED             ;
                                                            . DOC#: _ _ _ _--H-,_:
BRANDON SANDERS,
                                                            l
                                                            l
                                                              DATE FILpD: .         Z/
                                                                              ~/(I_,.

                      Plaintiff,                    Case No. 1:18-cv-10741
       V.
                                                    PROPOSED ORDER FOR ADMISSION
CHECKR, INC.,
                                                    PROHACVICE
                      Defendant.



       The motion of JAMES A. FRANCIS for admission to appear Pro Hae Vice in the above-

captioned action is GRANTED. Applicant has declared that he is a member in good standing of

the bars of the states of Pennsylvania and New Jersey; and that his contact information is as

follows:

               James A. Francis
               FRANCIS & MAILMAN, P.C.
                1600 Market Street, 25 th Floor
               Philadelphia, PA 19103
               Tel: (215) 735-8600
               Fax: (215) 940-8000
               jfrancis@consumerlawfirm.com

       IT IS HEREBY ORDERED that JAMES A. FRANCIS is admitted to practice Pro Hae

Vice for Plaintiff Brandon Sanders in the above-captioned action in the United States District Court

for the Southern District of New York. All attorneys appearing before this Court are subject to the

Local Rules of this Court, including the Rules governing discipline of attorneys.



                                              l:fr1ited States1Jistnct Juage


                                                  DEBRA FREEMAN
                                          UNITED STATES MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF NEW YORK
